Citation Nr: 0120382	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  93-05 543	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in New Orleans, Louisiana



THE ISSUE

Entitlement to a waiver of the recovery of overpayment of VA 
pension benefits in the amount of $17,781, to include the 
preliminary issue of validity of the debt.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from November 1950 to 
September 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1991 rating decision of the 
VA Committee on Waivers and Compromises in New Orleans, 
Louisiana which retroactively terminated the veteran's award 
of VA pension benefits effective from February 1989, creating 
an overpayment in the calculated amount of $17,781.  The 
veteran requested waiver of the debt, but did not challenge 
the validity of the creation of the debt at that time.  In 
March 1992, the Committee on Waivers and Compromises denied a 
waiver of recover of overpayment of VA pension benefits in 
the amount of $17,781, and the veteran appealed the denial.  

In February 1995, the Board remanded the case for additional 
development.  In March 1996, the Board denied a waiver of 
recovery of the overpayment of VA pension benefits in the 
amount of $17,781.  The veteran appealed to the United States 
Court of Appeals for Veterans Claims (the Court).  It was at 
this point when the veteran initially raised the issue of 
validity of the creation of the debt.  In a June 1997 order, 
the Court granted a joint motion for remand, vacated the 
Board's March 1996 decision and remanded the matter for 
additional proceedings.  The Board then remanded the appeal 
to the RO in April 1998 in order for the RO to initially 
adjudicate the matter of whether the overpayment was properly 
created. 

In October 2000, the Committee on Waivers and Compromises of 
the RO issued a decision and a Supplemental Statement of the 
Case which denied the veteran a waiver of the charged 
indebtedness.  The veteran's VA claims folder was thereupon 
returned to the Board.



REMAND

The Court remanded this case to the Board so that the matter 
of the validity of the charged indebtedness could be 
adjudicated.  See Schaper v. Derwinski, 1 Vet. App. 430, 433-
7 (1991) [in the analysis of a waiver of indebtedness case, 
VA must make an initial determination regarding whether the 
debt is valid before deciding whether a waiver of the debt is 
in order].  In its April 1998 remand, the Board requested 
that the RO (1) make an initial adjudication as to the 
validity of the creation of the debt; (2) if the debt was 
found to have been validly created, then to review whether 
the veteran acted out of fraud, misrepresentation, or bad 
faith under the provisions of 38 U.S.C.A. § 5302(c); and (3) 
if both previous hurdles were cleared by the veteran, then 
the RO was to readjudicate the issue of entitlement to a 
waiver of recovery of the overpayment debt under the 
principle of equity and good conscience embodied in 
38 U.S.C.A. § 5302 and 38 C.F.R. § 1.965.  

Review of the record subsequent to the 1998 remand reveals 
that the RO addressed the issue of the validity of the 
creation of the debt only cursorily.  Both the October 2000 
decision of the Committee on Waivers and the October 2000 
Supplemental Statement of the Case contain the following 
language, "No new evidence regarding the creation of the 
debt has been presented since the original decision dated 3-
16-92."  As the original March 1992 decision focused solely 
on the issue of waiver, rather than the preliminary issue of 
validity, this brief sentence cannot be viewed as a formal, 
complete adjudication of the issue of whether the veteran's 
overpayment debt was validly created.

Because formal review as to the validity of the creation of 
the veteran's debt has never been performed, the agency of 
original jurisdiction, in this case, the Committee on 
Waivers, is required to conduct the initial review of this 
issue to avoid prejudice to the veteran and his claim.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  See also 
Stegall v. West, 11 Vet. App. 268 (1998) [compliance with a 
Board remand is not discretionary; if the RO fails to comply 
with the terms of this remand, another remand for corrective 
action is required].

It appears that the heart of the veteran's argument against 
the creation of this debt revolves around whether the VA 
legally used information obtained from the Internal Revenue 
Service (IRS) under the auspices of legislation allowing the 
two agencies to share information.  This information 
regarding the veteran's income during the time period when he 
was receiving VA pension benefits became obtainable by VA 
pursuant to the Omnibus Budget Reconciliation Act of 1990, 
Pub. L. No. 101-508 § 8051, 104 Stat. 1388-1, 1388-349.  
Legislative history of the Act is to the effect that 
"Information disclosed pursuant to [section 8051] may not be 
used to reduce, deny, or otherwise affect any benefit 
provided before the date of enactment."  See H.R. Conf. Rep. 
No. 964, 101st Cong., 2d Sess. 1144, reprinted in 1990 
U.S.C.C.A.N. 2374, 2849.  This Act became effective on 
November 5, 1990.  The veteran argues that utilizing 
information obtained under these provisions which reflects 
income accrued prior to November 5, 1990 is illegal and 
impermissible.  

A May 1999 memorandum from the Chief of the Veterans Service 
Center to the Committee on Waivers indicates that the RO's 
position is that because the veteran and his wife signed 
verification statements regarding the income after the RO 
inquired about it, the RO was not relying upon the IRS 
information, but upon the signed statements.  The fact that 
the veteran did not report the additional income to the VA 
until after he was specifically asked about it does not 
excuse the VA from complying with the prohibitions against 
retroactive application in the law permitting information-
sharing with the IRS.  In this regard, the RO is referred to 
the provisions of 26 U.S.C. § 6103  pertaining to the 
confidentiality and disclosure of returns and return 
information, and 26 U.S.C. §§ 7213 and 7213A regarding 
criminal penalties for unauthorized inspection or disclosure 
of returns or return information.  Civil damages for 
unauthorized inspection or disclosure of returns and return 
information are provided in 26 U.S.C. § 7431.  

Under these circumstances, due process requires that the 
Committee on Waivers perform a full, formal, initial review 
of the validity of the creation of the debt prior to further 
appellate review.  While the Board regrets further delay in 
this appeal, which has already dragged on for many years, due 
process  and other considerations referred to above are 
significant and must be addressed By the RO.  

Upon remand, the Committee on Waivers must adjudicate the 
validity of the creation of the debt, in light of the 
concerns expressed above.  If the debt is held to have been 
valid, the RO should next revisit the issue of whether the 
veteran acted with fraud, misrepresentation, or in bad faith 
in his dealings with VA surrounding his application for 
pension benefits and the subsequently-declared debt.  If it 
is concluded that there was no fraud, misrepresentation, or 
bad faith involved, then the RO should readjudicate the issue 
of entitlement to a waiver under the principles of equity and 
good conscience.  With regard to the specific element of 
undue financial hardship, the RO may wish to obtain an 
updated financial status report as an analysis of undue 
hardship necessarily involves examination of his current net 
worth and financial needs.  With regard to the element of 
whether requiring the veteran to repay his debt would defeat 
the purpose of the VA pension benefit, the RO is referred to 
the explanations provided in Cullen v. Brown, 5 Vet. App. 510 
(1993).

Therefore, in order to ensure that the VA has met its duty to 
assist the veteran in developing the facts pertinent to the 
claim and to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The Committee on Waivers must 
adjudicate the validity of the creation 
of the debt, to include any necessary 
evidentiary development, providing notice 
of the decision to the veteran and an 
opportunity to respond.

2.  If the debt is held to have been 
valid, the RO should next revisit the 
issue of whether the veteran acted with 
fraud, misrepresentation, or in bad faith 
in his dealings with VA surrounding his 
application for pension benefits and the 
subsequently-declared debt, providing 
notice of the decision to the veteran and 
an opportunity to respond.

3.  If it is concluded that there was no 
fraud, misrepresentation, or bad faith 
involved, then the RO should readjudicate 
the issue of entitlement to a waiver 
under the principles of equity and good 
conscience, again providing notice of the 
decision to the veteran and an 
opportunity to respond. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



	(CONTINUED ON NEXT PAGE)


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


